NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted August 29, 2013
                                Decided August 29, 2013

                                          Before

                            RICHARD A. POSNER, Circuit Judge 

                            ILANA DIAMOND ROVNER, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 12‐2576

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff‐Appellee,                       Court for the Eastern District of
                                               Wisconsin.
       v.
                                               No. 11‐CR‐240‐JPS
NIMIONWANTUE IDAHOR, 
     Defendant‐Appellant.                      J.P. Stadtmueller,
                                               Judge.



                                        O R D E R

       Nimionwantue Idahor, a Nigerian citizen, pleaded guilty to conspiracy to
defraud the United States, see 18 U.S.C. § 371, by making, selling, and delivering
counterfeit‐U.S. currency, see 18 U.S.C. §§ 470, 472, 473, and was sentenced to 48‐
months’ imprisonment. Idahor filed a notice of appeal, but his appointed lawyer asserts
that the appeal is frivolous and moves to withdraw under Anders v. California, 386 U.S.
738, 744 (1967). Idahor has declined to respond to counsel’s motion. See CIR. R. 51(b). We
confine our review to the potential issues identified in counsel’s facially adequate brief.
See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002). 
No. 12‐2576                                                                           Page 2

        Counsel has determined that Idahor does not want his guilty plea set aside, and
thus counsel appropriately omits discussion about the adequacy of the plea colloquy
and the voluntariness of the plea. See United States v. Knox, 287 F.3d 667, 671–72 (7th Cir.
2002). 

        Counsel has not identified any basis to dispute the district court’s application of
the sentencing guidelines, leaving only the possibility of challenging the reasonableness
of the sentence, an argument that counsel correctly labels as frivolous. Idahor’s 48‐
month sentence—within his guidelines range of 46 to 57 months—is presumed
reasonable on appeal, see United States v. Grigsby, 692 F.3d 778, 792 (7th Cir. 2012), and
counsel cannot identify any reason to disturb that presumption. The district court
explicitly rejected Idahor’s principal argument in mitigation—that he lacked legitimate
economic opportunities in Nigeria—on grounds that his plight did not excuse his
misconduct and disrespect for American law. And the court considered the appropriate
sentencing factors, weighing, on the one hand, the hardships Idahor’s family faced in
Nigeria, see 18 U.S.C. § 3553(a)(1), and on the other hand, the multitude of victims,
duration of the criminal activity, and serious financial implications of the offense, see id.
§ 3553(a)(2)(A); the need to protect the public, see id. § 3553(a)(2)(C); and the need to
deter Idahor and others from committing similar crimes, see id. § 3553(a)(2)(B). 

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.